Exhibit 10.10

ADS Waste Holdings, Inc.

90 Fort Wade Road

Ponte Vedra, Florida 32801

January 17, 2014

Walter H. Hall, Jr.

P.O. Box 915

Greensboro, GA 30642

Separation and Release Agreement

Dear Walter:

This letter agreement (this “Agreement”) sets forth our mutual understanding
concerning your separation from service in all capacities as a director, officer
and employee of ADS Waste Holdings, Inc. (the “Company”), effective January 31,
2014 (the “Separation Date”).

1. Resignation from Service for Good Reason. Effective as of the Separation
Date, you resigned from your employment as Chief Operating Officer of the
Company for Good Reason pursuant to Section 6(d)(iv) of your Employment
Agreement, dated November 20, 2012 (the “Employment Agreement”), and from each
and any position and office held by you as a director, officer or employee of
the Company. You hereby waive your right under Section 6(d)(iv)(A) of the
Employment Agreement to a six month period in which to consider whether to
resign for Good Reason following the decision of the Company not to appoint you
to the position of Chief Executive Officer following the retirement of Charles
Appleby. The Company hereby waives its right under Section 6(d)(iv)(B) of the
Employment Agreement to six months’ notice of your decision to resign for Good
Reason under these circumstances. Consistent with the Employment Agreement, in
connection with your separation, the Company will pay you (i) any base salary
that has accrued but not yet been paid as of the Separation Date, and (ii) for
any unused vacation days that have accrued as of the Separation Date, in the
next payroll following your separation (or earlier, if required by law). The
Company will also reimburse you for any unreimbursed business expenses incurred
prior to the Separation Date in accordance with Company’s business expense
reimbursement policies, provided that you submit proper documentation evidencing
such expenses to the Company within 30 calendar days following the Separation
Date. In addition, you will receive your annual performance bonus for 2013 when
payments are made to other bonus plan participants generally. The amount of your
2013 bonus will be the sum of (i) $188,800 (100% of the portion of your bonus
based on personal performance) and (ii) with respect to the portion of your
bonus based on the Company’s performance, an amount that is calculated in the
same manner as the bonuses that are paid to other senior management who
participate in the Company’s bonus plan. As of the Separation Date, you will
incur a “separation from service” (within the meaning of Section



--------------------------------------------------------------------------------

409A of the Internal Revenue Code (the “Code”)) and the Employment Agreement
terminated and, unless where specifically provided herein, will be superseded in
its entirety by this Agreement.

2. Departure Payments and Benefits. Subject to (i) your execution of this
Agreement and (ii) your non-revocation of the Agreement within the Revocation
Period (as defined in Section 13(j)) (the date on which the Revocation Period
expires is hereinafter referred to as the “Effective Date”), the Company will
provide you with the following, consistent with the Employment Agreement:
(a) continued payments of 24 months of your current annual base salary, payable
in 24 equal monthly installments, beginning on the first payroll date following
the Effective Date; (b) a pro-rated annual performance bonus through January 31,
2014, to the extent such bonus has been earned, which will be paid to you within
75 days of the Effective Date; and (c) an amount equal to two times your bonus
received for calendar year 2013, payable in 24 equal monthly installments,
beginning on the first payroll date following the Effective Date. The payments
described in this Section 2 will be subject to all applicable withholding and
other authorized deductions.

3. Additional Benefits Upon Separation. In addition to the benefits provided
pursuant to your Employment Agreement (which are described in Section 2), upon
your resignation for Good Reason, the Company will also (a) pay you a lump sum
payment equal to 90 days of your current base salary, payable on the first
payroll date following the Effective Date; (b) pay you a pro-rated annual
performance bonus for the period of February 1, 2014 through April 30, 2014, in
an amount equal to one-quarter of your 2013 annual bonus, which will be paid to
you on or before June 15, 2014; and (c) transfer title to the 2013 Infiniti QX56
sport utility vehicle that is currently in your possession to you immediately
following the Effective Date. The fair market value of the car will be included
on your 2014 W-2, and you will be grossed up for the amount of any taxes owed
thereon.

4. Life Insurance. As of the Effective Date, upon your request, the level
premium term life insurance policy currently paid for by the Company will be
assigned to you. After the Separation Date, any future payments of premiums
following the Effective Date will be your sole responsibility.

5. Stock Redemption. As of the Effective Date, all Company Shares (as defined in
the Amended and Restated Stock Redemption Agreement between you, Cooper J. Hall
2010 Irrevocable Gifting Trust, Cameron H. Hall 2010 Irrevocable Gifting Trust,
Carley Peyton Hall 2010 Irrevocable Gifting Trust and Advanced Disposal Waste
Holdings Corp., dated as of December 20, 2012 (the “Redemption Agreement”)) held
by you and the three family trusts listed above will be redeemed by the Company
in accordance with the terms of the Redemption Agreement; provided that
immediately prior to any reduction thereunder, Section 4(b) of the Redemption
Agreement shall be amended in its entirety as follows:

b. “EBITDA Value per Share” means (i) (A) the Consolidated EBITDA of the Company
for the 12 month period ending on the last day of the month immediately
preceding the month in which the redemption occurs; multiplied by (B) eight; and
then less (ii) any Company Indebtedness; and then less (iii) Preferred Shares
Liquidation Preferences; and then divided by (iv) the sum of:

(x) the number of issued and outstanding shares of common stock of the Company
and (y) the net number of shares of common stock of the Company to be issued on
the exercise of all outstanding options and warrants, assuming a cashless
exercise of such options and warrants.

 

2



--------------------------------------------------------------------------------

6. Promissory Note. You acknowledge that you are party to a Promissory Note by
and between you and Advanced Disposal Waste Holdings Corp., dated November 20,
2012 (the “Promissory Note”). You hereby agree and acknowledge that,
notwithstanding any provision to the contrary contained in such Promissory Note,
any and all amounts outstanding under the terms of the Promissory Note will be
repaid in accordance with, and subject to the terms of, Section 5(b) of the
Redemption Agreement.

7. No Other Compensation or Benefits. Except as otherwise specifically provided
in (i) this Agreement, (ii) the Redemption Agreement, (iii) the Promissory Note
and (iv) Amended and Restated Share Price Protection Agreement by and between
you and Advanced Disposal Waste Holdings Corp., dated December 20, 2012 (the
“Price Protection Agreement”), or as required by applicable law, you will not be
entitled to any other compensation or benefits or to participate in any past,
present or future employee benefit programs or arrangements of the Company
(including, without limitation, any compensation or benefits under any severance
plan, program or arrangement) on or after the Separation Date. The Company
acknowledges that the Applicable Minimum price per share under the Price
Protection Agreement in respect of the First Installment Payment, the Second
Installment Payment and the Final Installment Payment under the Redemption
Agreement are $843.13, $878.47 and $932.25, respectively.

8. Cooperation. From and after the Separation Date, you will (i) cooperate in
all reasonable respects (after taking into account any employment obligations
you may have) with the Company, its subsidiaries and affiliates and its
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company, or any of
its subsidiaries or affiliates, including any action, proceeding, investigation
or litigation in which you are to provide a deposition, assist in the Company’s
response to a claim or are called to testify and (ii) promptly respond to all
reasonable requests by the Company and its subsidiaries and affiliates relating
to the business, including providing information concerning actual or
prospective customers of the Company or any subsidiary or affiliate that may be
in your possession. If you receive a subpoena or other request for information,
you agree to provide the Company with prompt notice of the subpoena or request
so that the Company may take appropriate action to avoid or contest disclosure.
The Company will reimburse your reasonable, documented out-of-pocket expenses
incident to providing such cooperation or response. Nothing contained in this
Agreement (specifically including, without limitation, the provisions of this
Section 8 or Section 10 of this Agreement) will prohibit or restrict you from
participating in a governmental investigation or from providing truthful
information in response to any lawfully issued subpoena, or an inquiry or
investigation conducted by a governmental or regulatory agency.

 

3



--------------------------------------------------------------------------------

9. Return of Property.

(a) By You. As soon as practicable following the Separation Date, you will
surrender to the Company all property of the Company in your possession. This
includes, without limitation, any and all Company credit cards, keys, security
access codes, records, manuals, customer lists, notebooks, computer programs and
files, papers, electronically stored information and documents kept or made by
you in connection with your duties during your employment.

(b) By the Company. Following the Separation Date, you will not be permitted to
return to the premises of the Company or any of its affiliates, nor will you
attend Company-sponsored events that take place off of Company premises. The
Company will provide a moving service, at no cost to you, which will pack any of
your personal items left on Company property and deliver them to you at a
location designated by you. You will also be provided with an electronic copy of
the contents of your personal drive on the Company’s servers.

10. No Public Comments. You agree to refrain from making, directly or
indirectly, now or at any time in the future, whether in writing, orally or
electronically: (i) any derogatory comment concerning the Company or any of its
current or former directors, officers, employees, investors or shareholders, or
(ii) any other comment that could reasonably be expected to be detrimental to
the business or financial prospects or reputation of the Company.

11. Survival of Certain Provisions of Employment Agreement. The provisions
contained in Section 5 of your Employment Agreement will continue to apply in
full force and effect following the Separation Date in accordance with the terms
and conditions contained therein and shall be incorporated by reference herein.

12. Releases.

(a) General Release. In consideration of the payments and benefits provided to
you under this Agreement and after consultation with counsel, you and each of
your respective heirs, executors, administrators, representatives, agents,
successors and assigns (collectively, the “Releasors”) hereby irrevocably and
unconditionally waive, release and forever discharge the Company and its
subsidiaries and affiliates and each of their respective current and former
officers, employees, directors, partners, members, shareholders,
representatives, attorneys and agents (the “Releasees”) from any and all claims,
demands, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character, whether known
or unknown, suspected or unsuspected (“Claims”), that the Releasors may have, or
in the future may possess arising from (i) your employment relationship with and
service as an employee, officer or director of the Company, and the termination
of such relationship or service, and (ii) any event, condition, circumstance,
conduct, occurrence, omission, transaction or obligation that occurred, existed
or arose on or prior to the date hereof including, without limitation, (1) any
Claims under Title VII of the Civil Rights Act of 1964 (as amended), the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act (as
amended), the Fair Labor Standards Act, the Equal Pay Act (as amended), the
Employee Retirement Income Security Act of 1974 (as amended), the Civil Rights
Act of 1991 (as amended), the Worker Adjustment and Retraining Notification Act
(as amended), the Age Discrimination in Employment Act (as amended),
Section 1981 of U.S.C.

 

4



--------------------------------------------------------------------------------

Title 42, the Sarbanes-Oxley Act of 2002 (as amended), the Uniform Services
Employment and Reemployment Rights Act (as amended), the Florida Civil Rights
Act (Fla. Stat. §§ 760.01-760.11), the Florida Whistleblower Protection Act
(Fla. Stat. §§ 448.101-448.105), the Florida Workers Compensation Retaliation
provision (Fla. Stat. §§ 440.205), the Florida Minimum Wage Act (Fla. Stat. §§
448.110), the Florida Constitution, the Florida Fair Housing Act (Fla. Stat. §§
760.20-760.37) and any other federal, state, local or foreign law, rule or
regulation, in each case that may legally be waived and released, and (2) any
tort or contract Claims, including, without limitation, wrongful discharge,
breach of contract, defamation, slander, libel, emotional distress, tortious
conduct, invasion of privacy, interference with contract, wrongful or
retaliatory discharge, violation of public policy, implied covenant of good
faith and fair dealing, negligence, fraud, personal injury or sickness or any
other harm (collectively, the “Release”). You do not hereby release, discharge
or waive (x) any right you may have to enforce this Agreement, the Redemption
Agreement or the Price Protection Agreement (y) your eligibility for
indemnification, contribution or reimbursement in accordance with the Company’s
governing instruments or applicable law or under any director or officer
liability insurance policy or indemnification agreement maintained by the
Company with respect to liabilities arising as a result of your service as an
officer, employee and director of the Company, or (z) any Claims which cannot be
waived by law.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to you under this Agreement, the Releasors hereby
unconditionally release and forever discharge the Releasees from any and all
Claims arising under the Age Discrimination in Employment Act, as amended
(“ADEA”) that the Releasors may have as of the date you sign this Agreement. By
agreeing to this Release, you hereby acknowledge and confirm the following:
(i) you were advised by the Company in connection with your departure to consult
with an attorney of your choice prior to agreeing to this Release and to have
such attorney explain to you the terms of this Release, including, without
limitation, the terms relating to your release of claims arising under ADEA, and
you have in fact consulted with an attorney; (ii) you were given a period of not
fewer than 21 days to consider the terms of this Release and to consult with an
attorney of your choosing with respect thereto; (iii) you knowingly and
voluntarily accept the terms of this Release; and (iv) you are providing this
release and discharge only in exchange for consideration in addition to anything
of value to which you are already entitled. You also understand that you have
seven (7) days following the date on which you sign this Agreement within which
to revoke the Release contained in this Section 12(b), by providing the Company
with a written notice of your revocation.

(c) Representation. You hereby represent that you have not instituted, assisted
or otherwise participated in connection with, any action, complaint, claim,
charge, grievance, arbitration, lawsuit, or administrative agency proceeding, or
action at law or otherwise against the Company or any of its officers,
employees, directors, shareholders or agents. You further represent and warrant
that you have not assigned any of the Claims being released hereunder. The
Company may assign this Agreement, including the Release, in whole or in part,
to any affiliated company or subsidiary of, or any successor in interest to, the
Company

 

5



--------------------------------------------------------------------------------

(d) Proceedings.

 

  (i) General Agreement Relating to Proceedings. You have not filed and, except
as provided in Sections 12(d)(ii) and 12(d)(iii), you hereby agree not to
initiate or cause to be initiated on your behalf, any complaint, charge, claim
or proceeding against the Releasees that is governed by this Release before any
local, state or federal agency, court or other body relating to your employment
or your departure therefrom, other than with respect to the obligations of the
Company to you under the Employment Agreement (each, individually, a
“Proceeding”), and agree not to participate voluntarily in any Proceeding. You
hereby waive any right you may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.

 

  (ii) Proceedings Under ADEA. Section 12(d)(i) will not preclude you from
filing any complaint, charge, claim or proceeding challenging the validity of
your waiver of Claims arising under ADEA. However, both you and the Company
confirm their belief that your waiver of claims under ADEA is valid and
enforceable, and that their intention is that all claims under ADEA will be
waived.

 

  (iii) Certain Administrative Proceedings. Section 12(d)(i) will not preclude
you from filing a charge with or participating in any administrative
investigation or proceeding by the Equal Employment Opportunity Commission or
another Fair Employment Practices agency. You are, however, waiving your right
to recover money in connection with any such charge or investigation. You are
also waiving your right to recover money in connection with a charge filed by
any other entity or individual, or by any federal, state or local agency.

13. Miscellaneous.

(a) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes and replaces any express or implied, written or oral, prior
agreement, plan or arrangement with respect to the terms of your employment
(including, without limitation, the Employment Agreement, except to the extent
that the terms therein have been expressly incorporated herein by reference) and
your resignation therefrom which you may have had with the Company.
Notwithstanding the foregoing, (i) the Redemption Agreement, (ii) the Promissory
Note and (iii) the Price Protection Agreement will each remain in effect. This
Agreement may be amended only by a written document signed by both you and the
Company.

(b) Section 409A. If any provision of this Agreement contravenes Section 409A of
the Code, the regulations promulgated thereunder or any related guidance issued
by the U.S. Treasury Department, the Company may reform this Agreement or any
provision hereof to maintain to the maximum extent practicable the original
intent of the provision without violating the provisions of Section 409A of the
Code. Any payments that qualify for the

 

6



--------------------------------------------------------------------------------

“separation pay” or “short-term deferral” exception or another exception under
Section 409A of the Code will be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement will
be treated as a separate payment of compensation. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement will be treated as a right to a series of separate payments. Despite
any contrary provision of this Agreement, any references to your “departure”,
“termination of employment” or the “date of termination” (or any similar term)
will mean and refer to the date of your “separation from service,” as that term
is defined in Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h). In no event may you directly or indirectly designate the
calendar year of any payment under this Agreement.

(c) Withholding Taxes. All payments made or benefits provided to you under this
Agreement will be reduced by all applicable withholding taxes and other
authorized deductions.

(d) Waiver. The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants will not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by either party hereto of
any breach or default by the other party of any term or provision of this
Agreement will not operate as a waiver of any other breach or default.

(e) Severability. In the event that any provision of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of the Agreement will not in any way be affected or impaired
thereby. If any provision of this Agreement is held to be excessively broad as
to duration, activity or subject, such provision will be construed by limiting
and reducing it so as to be enforceable to the maximum extent allowed by
applicable law.

(f) Counterparts. This Agreement may be executed in one or more counterparts,
which together will constitute one and the same agreement. Facsimile signatures
and those transmitted by e-mail or other electronic means will have the same
effect as originals.

(g) Successors and Assigns. Except as otherwise provided herein, this Agreement
will inure to the benefit of and be enforceable by you and the Company and your
and their respective heirs, successors and assigns and will be binding on any
successors of the Company, including, without limitation, any successor by way
of merger or, with your consent, the acquiror of all or substantially all of the
assets of the Company.

(h) Notices. Any notices required or made pursuant to this Agreement will be in
writing and will be deemed to have been given when delivered or mailed by United
States certified mail, return receipt requested, postage prepaid, as follows:

Walter Hall: at the last home address in the Company’s records; and

 

7



--------------------------------------------------------------------------------

The Company:

ADS Waste Holdings, Inc.

90 Fort Wade Road

Ponte Vedra, Florida 32801

Attn: General Counsel

or to such other address as either party may furnish to the other in writing in
accordance with this Section 13(h). Notices of change of address will be
effective only upon receipt.

(i) Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Florida.

(j) Revocation. This Agreement may be revoked by you within the seven (7) day
period commencing on the date you sign this Agreement (the “Revocation Period”).
In the event of any such revocation by you, all obligations of the Company and
you under this Agreement will terminate and be of no further force and effect as
of the date of such revocation, and each party will be free to assert any claims
or defenses it or he may have with respect to your employment with the Company
and the termination thereof. In the event of timely revocation, this Agreement
will not be admissible in any future proceedings between the parties and the
positions taken by the parties in this Agreement will not be deemed to be an
admission by a party that it agreed that the matter should have been resolved in
the way it is in the Agreement. This Agreement, if revoked, will constitute
nothing more than an offer in compromise that was not accepted and will not be
evidence of anything. No such revocation by you will be effective unless it is
in writing and signed by you and received by the Company prior to the expiration
of the Revocation Period.

(k) Nonadmission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

(l) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, other than as contemplated by Section 5(k) of your Employment
Agreement, which will survive pursuant to Section 11 hereof, will be resolved by
final and binding arbitration in accordance with the employment dispute
arbitration rules of the American Arbitration Association then in effect, and
judgment upon any award rendered by the arbitrator may be entered and a
confirmation order sought in any court having jurisdiction thereof. Any
arbitration will be conducted in Jacksonville, Florida before a single
arbitrator jointly appointed by you and the Company. In the event you and the
Company are unable to agree on an arbitrator within fifteen (15) days of the
notice of a claim from one to the other, you and the Company will each select an
arbitrator who together will jointly appoint a third arbitrator who will be the
sole arbitrator for the controversy or claim. Unless otherwise determined by the
arbitrator, the prevailing party will be permitted to recover from the
non-prevailing party, in addition to all other legal and equitable remedies, the
costs of arbitration including, without limitation, reasonable attorneys’ fees
and the expenses of the arbitrator(s) and the American Arbitration Association.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

ADS WASTE HOLDINGS, INC. By:  

 

Name:   Charles C. Appleby Title:   Chief Executive Officer

YOU HEREBY ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU FULLY KNOW,
UNDERSTAND AND APPRECIATE ITS CONTENTS, AND THAT YOU HEREBY ENTER INTO THIS
AGREEMENT VOLUNTARILY AND OF YOUR OWN FREE WILL.

 

ACCEPTED AND AGREED:

 

Walter H. Hall, Jr. Date: February 7, 2014